Title: Thomas Jefferson to William Duane, 18 September 1813
From: Jefferson, Thomas
To: Duane, William


          Dear Sir Monticello Sep. 18. 13.
          Repeated enquiries fr on the part of Senator Tracy what has become of his book (the MS. I last sent you) oblige me to ask of you what I shall say to him.I congratulate you on the brilliant affair of the Enterprize & Boxer.
			 no heart is more rejoiced than mine at these mortifications of the English pride, and lessons to Europe that the English are not invincible at sea. and if these successes do not lead us too far into the navy-mania, all will be well.
			 but when are to cease the severe lessons we recieve
			 by
			 land,
			 demonstrating our want of competent officers? the numbers of our countrymen betrayed into the hands of the enemy by the treachery, cowardice, or incompetence of our high officers,
			 reduce us to
				the
			 humiliating necessity of acquiescing in their the brutal conduct observed towards them.
			 when,
			 during the last war, I put Governor Hamilton & Majr Hay into a dungeon & in irons for having themselves personally done the same to the American prisoners who had fallen into their hands, and was
			 threatened with retaliation by Philips, then returned to N. York, I declared to him I would load ten of their Saratoga prisoners (then under my care & within half a dozen miles of my house) with double irons for every American they should misuse under pretence of retaliation: and it put an end to the
			 practice. but the ten for one
			 are now with them.
			 our present hopes of being able
			 to do something by land seem to rest on Chauncey. strange reverse of expectations that our land-force should be under the wing of our little navy.Accept the assurance of my esteem & respect.
          Th:
            Jefferson
        